UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended January 1, 2011 OR  TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-362 FRANKLIN ELECTRIC CO., INC. (Exact name of registrant as specified in its charter) Indiana 35-0827455 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 400 East Spring Street Bluffton, Indiana 46714-3798 (Address of principal executive offices) (Zip Code) (260) 824-2900 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Common Stock, $0.10 par value NASDAQ Global Select Market Preference Stock Purchase Rights NASDAQ Global Select Market (Title of each class) (Name of each exchange on which registered) Securities registered pursuant to Section 12(g) of the Act: None (Title of each class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES  NO x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YES  NO x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES x NO  -1- Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES x NO  Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer x Accelerated Filer  Non-Accelerated Filer  Smaller Reporting Company  Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YES  NO x The aggregate market value of the registrant's common stock held by non-affiliates of the registrant at July 3, 2010 (the last business day of the registrant’s most recently completed second quarter) was $633,987,587.The stock price used in this computation was the last sales price on that date, as reported by NASDAQ Global Select Market. For purposes of this calculation, the registrant has excluded shares held by executive officers and directors of the registrant, including restricted shares and except for shares owned by the executive officers through the registrant's 401K Plan. Determination of stock ownership by non-affiliates was made solely for the purpose of responding to this requirement and the registrant is not bound by this determination for any other purpose. Number of shares of common stock outstanding at February 24, 2010: 23,272,020shares DOCUMENTS INCORPORATED BY REFERENCE A portion of the Proxy Statement for the Annual Meeting of Shareholders to be held on May 6, 2011 (Part III). -2- TABLE OF CONTENTS Part I Page Item 1. Business 4 – 6 Item 1A. Risk Factors 7 - 9 Item 1B. Unresolved Staff Comments 9 Item 2. Properties 9 Item 3. Legal Proceedings 10 – 11 Item 4. Reserved Supplemental Item - Executive Officers of the Registrant 11-12 Part II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters, and Issuer Purchases of Equity Securities 12-13 Item 6. Selected Financial Data 14 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 – 26 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 26 Item 8. Financial Statements and Supplementary Data 27 – 59 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 60 Item 9A. Controls and Procedures 60 – 61 Item 9B. Other Information 62 Part III Item 10. Directors, Executive Officers and Corporate Governance 62 Item 11. Executive Compensation 62 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 62 Item 13. Certain Relationships and Related Transactions, and Director Independence 62 Item 14. Principal Accounting Fees and Services 62 Part IV Item 15. Exhibits, Financial Statement Schedules 63 – 64 Signatures 65 Exhibit Index 66 - 68 -3- PART I ITEM 1. BUSINESS General Franklin Electric Co., Inc. is an Indiana corporation founded in 1944 and incorporated in 1946 that, together with its subsidiaries, designs, manufactures and distributes groundwater and fuel pumping systems, composed primarily of submersible motors, pumps, electronic controls and related parts and equipment. The Company’s business consists of two reporting segments based on the principal end market served: the Water Systems segment and the Fueling Systems segment. The Company includes unallocated corporate expenses in an “Other” segment that together with Water and Fueling represent the Company.Except where the context otherwise requires, “Franklin Electric” or the “Company”, shall refer to Franklin Electric Co., Inc. and its consolidated subsidiaries. The Company’s products are sold worldwide.The Company’s products are sold by its employee sales force and independent manufacturing representatives.The Company offers normal and customary trade terms to its customers, no significant part of which is of an extended nature. Special inventory requirements are not necessary, and customer merchandise return rights do not extend beyond normal warranty provisions. The market for the Company’s products is highly competitive and includes diversified accounts by size and type. The Company’s Water Systems and Fueling Systems products and related equipment are sold to specialty distributors and some original equipment manufacturers (“OEMs”), as well as industrial and petroleum equipment distributors and major oil and utility companies. Business Segments and Products Segment and geographic information set forth under Note 17, “Segment and Geographic Information,” to the consolidated financial statements is incorporated herein by reference. Water Systems Segment Water Systems is a global leader in the production and marketing of groundwater pumping systems and is a technical leader in submersible motors, pumps, drives, electronic controls, and monitoring devices. The Water Systems segment designs, manufactures and sells motors, pumps, electronic controls and related parts and equipment primarily for use in groundwater and wastewater applications and, through the Fueling Segment, for fuel transfer applications. Water Systems motors and pumps are used principally for pumping fresh water and wastewater in a variety of residential, agricultural and industrial applications.Water Systems also manufactures electronic drives and controls for the motors which control functionality and provide protection from various hazards, such as electric surges, over-heating, or dry wells and tanks. Beginning in 2004, the Company changed its North American business model to sell Water Systems products directly to wholesale distributors.Previously, the Company sold its Water Systems products primarily to pump OEMs (i.e., the Company was primarily a supplier of submersible motors and controls to the OEMs) who then re-sold the Water Systems products, usually combined with pumps and related products, to the wholesale distributors.To facilitate this transition, the Company acquired several pump manufacturers during and since 2004 (most significantly, JBD Pump Company in 2004 and Little Giant Pump Company in 2006).As of the end of fiscal year 2004, approximately 42 percent of the Company’s consolidated sales were attributable to two customers, both of which were pump OEMs.Customer sales concentration declined from 2004 to 2006, and since 2007, no single customer accounted for more than 10 percent of the Company’s consolidated sales. The Company further expanded its global market penetration by acquisitions in developing regions (Pump Brands (Pty) Limited in South Africa in 2007 and Industrias Schneider SA in Brazil in 2008).Sales in developing regions increased more than 400 percent in total from 2002 to 2010 and represent about 40 percent of Water Systems sales in 2010.About 60 percent of this growth was organic and about 40 percent was from acquisitions. Water Systems products are sold in highly competitive markets. Water Systems competes in each of its targeted markets based on product design, quality of products and services, performance, availability, and price. The -4- Company’s principal competitors in the specialty water products industry are Grundfos Management A/S, Pentair, Inc., and ITT Corporation. 2010 Water Systems research and development expenditures were primarily related to the following activities: · SubDrive® InLine 1100 Booster Pump · Volt-X Motor – Dual Voltage motor configurable between 230V and 460V · MH Booster – Multi-Stage Horizontal Booster · Convertible VersaJet – Convertible jet pump with interchangeable faceplates for retrofit installations · STS 6” Sub Turbine – Sand resistant submersible turbine pump · SubDrive2W – Constant pressure controller for submersible 2-wire pumps · New aluminum engine driven pump product line · New pumping system for extracting natural gas from coal seams · New solar power groundwater pumping system Fueling Systems Segment Fueling Systems is a global leader in the production and marketing of fuel pumping systems, fuel containment systems, and monitoring and control systems. This segment designs, manufactures and sells pumps, pipe, sumps, fittings, vapor recovery components, electronic controls, monitoring devices and related parts and equipment primarily for use in submersible fueling system applications. The Company has expanded its product offerings through internal development and acquisitions.The most notable acquisition was Healy Systems, Inc. in 2006 whose products included fueling dispenser nozzles and complete vapor recovery systems.The vapor recovery systems and components enjoyed particular success in California from late 2007 to early 2009, due to California Air Resource Board certification requirements for conversion of fuel dispensing stations to certified dispensers such as those of Healy Systems.This conversion was largely completed in 2009.All products, including vapor recovery systems, are sold internationally. During the third quarter of 2010, the Company acquired PetroTechnik Limited and its subsidiaries (“Petrotechnik”), a designer and supplier of underground flexible pipe systems and manufacturer of above and below ground fuel storage systems and pressure vessels in England.Petrotechnik’s systems provide the Company access to a worldwide customer base and growth territories.Petrotechnik’s sales were not material as a component of the Company’s consolidated sales for 2010. Fueling Systems products are sold in highly competitive markets. Fueling Systems competes in each of its targeted markets based on product design, quality of products and services, performance availability and price. The Company’s principal competitors in the petroleum equipment industry are Danaher Corporation and Dover Corporation. 2010 Fueling Systems research and development expenditures were primarily related to the following activities: · Several enhancements to the FMS T5 Series tank gauge controls including a new thermal printer, statistical line leak detection scheme and enhancements to the in-tank leak detection system · Ongoing work on a new line of conventional and vapor recovery nozzles and related equipment for use in international markets · Expansion of the product offering with products designed specifically for use with biofuels such as E85 and biodiesel · Development of a new fusion welded piping system -5- Research and Development The Company incurred research and development expense as follows: (In millions) Research and development expense $ $ $ These expenses were for activities related to the development of new products, improvement of existing products and manufacturing methods, and other applied research and development. The Company owns a number of patents, trademarks and licenses.In the aggregate, these patents are of material importance to the operation of the business; however, the Company believes that its operations are not dependent on any single patent or group of patents. Raw Materials The principal raw materials used in the manufacture of the Company’s products are coil and bar steel, stainless steel, copper wire, and aluminum ingot. Major components are capacitors, motor protectors, forgings, gray iron castings and bearings. Most of these raw materials are available from multiple sources in the United States and world markets. In the opinion of management, no single supply source is critical to the Company’s business. Availability of fuel and energy is adequate to satisfy current and projected overall operations unless interrupted by government direction or allocation. Employees The Company employed approximately 3,470 persons at the end of 2010. Backlog The dollar amount of backlog by segment was as follows: (In millions) February18, February 18, Water Systems $ $ Fueling Systems $ $ The backlog is composed of written orders at prices adjustable on a price-at-the-time-of-shipment basis for products, primarily standard catalog items. All backlog orders are expected to be filled in fiscal 2011.The Company’s sales in the first quarter are generally less than its sales in other quarters due to generally lower construction activity during that period in the northern hemisphere. Beyond that, there is no seasonal pattern to the backlog and the backlog has not proven to be a significant indicator of future sales. Environmental Matters The Company believes that it is in compliance with all applicable federal, state and local laws concerning the discharge of material into the environment, or otherwise relating to the protection of the environment. The Company has not experienced any material costs in connection with environmental compliance, and, subject to the disclosure in Item 3- Legal Proceedings, does not believe that such compliance will have any material adverse effect upon the financial position, results of operation, cash flows, or competitive position of the Company. Available Information The Company’s website address is www.franklin-electric.com. The Company makes available free of charge on or through its website its annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and all amendments to those reports, as soon as reasonably practicable after such material is electronically filed with or furnished to the Securities and Exchange Commission. Additionally, the Company’s website includes the Company’s corporate governance guidelines, its Board committee charters, and the Company’s code of business conduct and ethics. Information contained on the Company’s website is not part of this annual report on Form 10-K. -6- ITEM 1A. RISK FACTORS The following describes the principal risks affecting the Company and its business.Additional risks and uncertainties, not presently known to the Company or currently deemed immaterial, could negatively impact the Company’s results of operations or financial condition in the future. The Company’s acquisition strategy entails expense, integration risks, and other risks that could affect the Company’s earnings and financial condition.One of the Company’s continuing strategies is to increase revenues and expand market share through acquisitions that will provide complementary Water and Fueling Systems products.The Company spends significant time and effort expanding existing businesses through identifying, pursuing, completing, and integrating acquisitions, which generate expense whether or not the acquisitions are actually completed. Competition for acquisition candidates may limit the number of opportunities and may result in higher acquisition prices.There is uncertainty related to successfully acquiring, integrating and profitably managing additional businesses without substantial costs, delays or other problems.There can also be no assurance that acquired companies will achieve revenues, profitability or cash flows that justify the investment in them.Failure to manage or mitigate these risks could adversely affect the Company’s results of operations and financial condition. The Company’s products are sold in highly competitive markets, by numerous competitors whose actions could negatively impact sales volume, pricing and profitability.The Company is a global leader in the production and marketing of groundwater and fuel pumping systems.End user demand, distribution relationships, industry consolidation, new product capabilities of the Company’s competitors or new competitors, and many other factors contribute to a highly competitive environment.Additionally, some of the Company’s competitors have substantially greater financial resources than the Company.Although the Company believes that consistency of product quality, timeliness of delivery, service, and continued product innovation, as well as price, are principal factors considered by customers in selecting suppliers, competitive factors previously described may lead to declines in sales or in the prices of all the Company’s products which could have an adverse impact on its results of operations and financial condition. Reduced housing starts adversely affect demand for the Company’s products, thereby reducing revenues and earnings.Demand for certain Company products is affected by housing starts.Continuation of the decline in housing starts over the last few years or a continuation or deepening of the general slowdown in the United States or other economies in the international markets the Company serves could reduce demand and adversely impact gross margins and operating results. Increases in the prices of raw materials, components, finished goods and other commodities could adversely affect operations.The Company purchases most of the raw materials for its products on the open market and relies on third parties for the sourcing of certain finished goods.Accordingly, the cost of its products may be affected by changes in the market price of raw materials, sourced components, or finished goods.Natural gas and electricity prices have historically been volatile.The Company does not generally engage in commodity hedging for raw materials.Significant increases in the prices of commodities, sourced components, finished goods, or other commodities could cause product prices to increase, which may reduce demand for products or make the Company more susceptible to competition.Furthermore, in the event the Company is unable to pass along increases in operating costs to its customers, margins and profitability may be adversely affected. The Company is exposed to political, economic and other risks that arise from operating a multinational business.The Company has significant operations outside the United States, including Europe, South Africa, Brazil, Mexico and China.Further, the Company obtains raw materials and finished goods from foreign suppliers.Accordingly, the Company’s business is subject to political, economic, and other risks that are inherent in operating a multinational business.These risks include, but are not limited to, the following: · Difficulty in enforcing agreements and collecting receivables through foreign legal systems · Trade protection measures and import or export licensing requirements · Imposition of tariffs, exchange controls or other restrictions · Difficulty in staffing and managing widespread operations and the application of foreign labor regulations · Compliance with foreign laws and regulations · Changes in general economic and political conditions in countries where the Company operates -7- Additionally, the Company’s operations outside the United States could be negatively impacted by changes in treaties, agreements, policies and laws implemented by the United States. If the Company does not anticipate and effectively manage these risks, these factors may have a material adverse impact on its international operations or on the business as a whole. Transferring operations of the Company to low cost regions may not result in the intended cost benefits.The Company is continuing its rationalization of manufacturing capacity between all existing manufacturing facilities and the manufacturing complexes in low cost regions such as Mexico, the Czech Republic and China.To implement this strategy, the Company must complete the transfer of assets and intellectual property between operations.Each of these transfers involves the risk of disruption to the Company’s manufacturing capability, supply chain and, ultimately, to the Company’s ability to service customers and generate revenues and profits. The Company has significant investments in foreign entities and has significant sales and purchases in foreign denominated currencies creating exposure to foreign currency exchange rate fluctuations. The Company has significant investments outside the United States, including Europe, South Africa, Brazil, Mexico and China.Further, the Company has sales and makes purchases of raw materials and finished goods in foreign denominated currencies.Accordingly, the Company has exposure to fluctuations in foreign currency exchange rates relative to the US dollar.Foreign currency exchange rate risk is reduced through several means: maintenance of local production facilities in the markets served, invoicing of customers in the same currency as the source of the products, prompt settlement of inter-company balances utilizing a global netting system and limited use of foreign currency denominated debt. To the extent that these mitigating strategies are not successful, foreign currency rate fluctuations can have a material adverse impact on its international operations or on the business as a whole. Delays in introducing new products or the inability to achieve or maintain market acceptance with existing or new products may cause the Company’s revenues to decrease.The industries to which the Company belongs are characterized by intense competition, changes in end-user requirements, and evolving product offerings and introductions.The Company believes future success will depend, in part, on the ability to anticipate and adapt to these factors and offer, on a timely basis, products that meet customer demands.Failure to develop new and innovative products or to enhance existing products could result in the loss of existing customers to competitors or the inability to attract new business, either of which may adversely affect the Company’s revenues. Certain Company products are subject to regulation and government performance requirements in addition to the warranties provided by the Company.The Company’s product lines have expanded significantly and certain products are subject to government regulations and standards for manufacture, assembly, and performance in addition to the warranties provided by the Company.The Company’s failure to meet all such standards or perform in accordance with warranties could result in significant warranty or repair costs, lost sales and profits, damage to the Company’s reputation, and fines or penalties from Governmental organizations.The claims made by the California Air Resources Board and certain local air districts in California, described in Item 3-Legal Proceedings, are examples of the issues that can arise under these laws and regulations.Changes to these standards may require the Company to modify its business objectives and incur additional costs to comply. The growth ofmunicipal water systems and increased government restrictions on groundwater pumpingcould reduce demand for private water wells and the Company’s products, thereby reducing revenues and earnings.Demand for certain Company products is affected by rural communities shifting from private and individual water well systems to city or municipal water systems. Many economic and other factors outside the Company’s control, including Federal and State regulations on water quality, tax credits and incentives, could impact the demand for private and individual water wells. A decline in private and individual water well systems in the United States or other economies in the international markets the Company serves could reduce demand for the Company’s products and adversely impact sales, gross margins and operating results. -8- Demand for Fueling Systems products is impacted by environmental legislation which may cause significant increases in product demand and may be followed by significantly reduced demand after meeting compliance requirements.Environmental legislation related to air quality and fueling containment may create demand for certain Fueling Systems products which must be supplied in a relatively short time frame to meet the governmental mandate.During this period of increased demand the Company’s revenues and profitability could increase significantly.The Company is at risk of not having capacity to meet demand or cost overruns due to inefficiencies during ramp up to the higher production levels.After the Company’s customers have met the compliance requirements, the Company’s revenues and profitability may decrease significantly as the demand for certain products declines substantially.The Company is at risk of not reducing production costs in relation to the decreased demand as well as reduced revenues adversely impacting gross margins and operating results. Changes in tax legislation regarding our foreign earnings could materially affect our future results. Since the Company operates in different countries and is subject to taxation in different jurisdictions, the Company’s future effective tax rates could be impacted by changes in such countries’ tax laws or their interpretations.Both domestic and international tax laws are subject to change as a result of changes in fiscal policy, changes in legislation, evolution of regulation and court rulings.The application of these tax laws and related regulations is subject to legal and factual interpretation, judgment and uncertainty. Proposed changes to the U.S. international tax laws would limit U.S. deductions for expenses related to un-repatriated foreign-source income and modify the U.S. foreign tax credit and “check-the-box” rules. The Company cannot predict whether these proposals will be enacted into law or what, if any, changes may be made to such proposals prior to their being enacted into law. If the U.S. tax laws change in a manner that increases the Company’s tax obligation,it could result in a material adverse impact on the Company’s results of operations and financial condition. Additional Risks to the Company The Company is subject to various risks in the normal course of business. Exhibit 99.1 sets forth risks and other factors that may affect future results, including those identified above, and is incorporated herein by reference. ITEM 1B. UNRESOLVED STAFF COMMENTS None. ITEM 2. PROPERTIES The Company maintains its principal executive offices in Bluffton, Indiana (leased). Manufacturing plants or primary distribution centers in the Water Systems segment are located in Australia (leased), Brazil (owned), Canada (leased), China (leased), The Czech Republic (owned), Germany (owned), Italy (leased), Japan (leased), Mexico (owned), Republic of Botswana (leased), South Africa (owned), and the United States.Within the United States, significant manufacturing and primary distribution facilities are located in Little Rock, Arkansas (leased), Wilburton, Oklahoma (owned); and Oklahoma City, Oklahoma (owned). Manufacturing plants or primary distribution centers in the Fueling Systems segment are located in the following countries: China (leased), England (leased), Germany (owned), South Africa (owned), and the United States.Within the United States, a significant manufacturing facility is located in Madison, Wisconsin (leased). The Company also maintains leased warehouse facilities in Bluffton, Indiana; Fresno, California; Sanford, Florida; Winnipeg, Manitoba, Canada; and Bolton, Ontario, Canada. In the Company’s opinion, its facilities are suitable for their intended use, adequate for the Company’s business needs, and in good condition. -9- ITEM 3. LEGAL PROCEEDINGS In August 2010, the California Air Resources Board (“CARB”) filed a civil complaint in the Los Angeles Superior Court against the Company and Franklin Fueling Systems, Inc. (a wholly-owned subsidiary of the Company).The complaint relates to a third-party-supplied component part of the Company’s Healy 900 Series nozzle, which is part of the Company’s Enhanced Vapor Recovery (“EVR”) Systems installed in California gasoline filling stations.This part, a diaphragm, was the subject of a retrofit during the first half of 2008.As the Company has previously reported, in October 2008 CARB issued a Notice of Violation to the Company alleging that the circumstances leading to the retrofit program violated California statutes and regulations.The Company and CARB have worked since 2008 to resolve the diaphragm matter without court action, but were unable to reach agreement. The claims in the complaintmirror those that CARB presented to the Company in the Notice of Violation, and include claims that the Company negligently and intentionally sold nozzles with a modified diaphragm without required CARB certification.The Company believes that, throughout the period to which the complaint relates, it acted in full cooperation with CARB and in the best interests of CARB’s vapor emissions control program.Although the complaint seeks penalties of at least $25 million, it is the Company’s position that there is no reasonable basis for penalties of this amount. In addition, as the Company has previously reported, the Sacramento Metropolitan Air Quality Management District (“SMAQMD”) issued a Notice of Violation to the Company concerning the diaphragm matter in March 2008.Discussions with that agency about the circumstances leading to the retrofit in its jurisdiction and the resolution of the agency’s concerns did not result in agreement, and in November 2010 SMAQMD filed a civil complaint in the Sacramento Superior Court, mirroring the claims brought by CARB with respect to the diaphragm issue and also alleging violation of SMAQMD rules.SMAQMD’s suit asks for at least $5 million in penalties for the violations claimed in its jurisdiction. In July 2010, the Company entered into a tolling agreement with the South Coast Air Quality Management District (“SCAQMD”) and began discussions with that agency about the circumstances leading to the retrofit in its jurisdiction and the resolution of the agency’s concerns.Those discussions did not result in agreement and in December 2010, SCAQMD filed a civil complaint against the Company in Los Angeles Superior Court.The complaint alleges violations of California statutes and regulations, similar to the complaint filed by CARB, as well as violation of SCAQMD rules, and seeks penalties of at least $12.5 million.The SCAQMD complaint does not allege an intentional violation of any statute, rule, or regulation. The Company believes that there is no reasonable basis for the amount of penalties claimed in the SMAQMD and SCAQMD suits.The Company has answered the SMAQMD and SCAQMD complaints, as well as the CARB complaint, denying liability and asserting affirmative defenses. Neither CARB’s filing of its suit nor the air district suits have any effect on CARB’s certification of the Company’s EVR System or any other products of the Company or its subsidiaries, and so do not interfere with continuing sales.CARB has never decertified the Company’s EVR System and does not propose to do so now. The Company remains willing to discuss these matters and work toward resolving them.The Company cannot predict the ultimate outcome of discussions to resolve these matters or any proceedings with respect to them.Penalties awarded in the CARB or any air district proceedings or payments resulting from a settlement of these matters, depending on the amount, could have a material effect on the Company’s results of operations. The Company acquired the Healy product line in September 2006 when it purchased Healy Systems, Inc.As previously reported, the Company withheld a portion of the purchase price and the earn-out payments otherwise due to James Healy (the principal former owner of Healy Systems) against its claim for indemnification with respect to the diaphragm matter.Mr. Healy sued the Company in U.S. District Court in New Hampshire, claiming these funds.In December 2010, the Court ruled, after trial, that the Company was not entitled to indemnification for the diaphragm matter.The Court also ruled that Mr. Healy is entitled to prejudgment interest on certain of the withheld funds. -10- Without prejudicing the Company’s right to appeal the Court’s rulings (which have not yet been reduced to judgment), the Company released the funds withheld on account of the diaphragm matter in January 2011, and in December 2010 recognized a charge of $1.2 million reflecting attorneys’ fees for Mr. Healy, on which the Court has not yet ruled, and prejudgment interest.The Company is discussing with Mr. Healy a final resolution of their disputes, including Mr. Healy’s indemnification obligations with respect to a separate patent matter, and the parties have agreed to defer further action in the case for a time to allow those discussions to proceed. On July 31, 2009, Sta-Rite Industries, LLC and Pentair, Inc. filed an action against the Company in theU.S. District Court for the Northern District of Ohio, alleging breach of the parties' 2004 Settlement Agreement and tortious interference with contract based onthe Company's pricing of submersible electric products and seeking damagesin excess of $10 million for each claimant. The Companyhas denied liability, is defending the case vigorously, and hasfiled a counterclaim allegingSta-Rite and Pentair's breach of the sameSettlement Agreement.Discovery has concluded and each side has filed a motion for summary judgment, seeking dismissalof the other's claims. Those motions arecurrently pending.The Company cannot predict the ultimate outcomeof this litigation, andany settlementor adjudication of this matter, depending on the amount, could have a material effect on the Company’s results of operations. EXECUTIVE OFFICERS OF THE REGISTRANT Current executive officers of the Company, their ages, current position, and business experience during at least the past five years as of January 1, 2011 are as follows: Name Age Position Held Period Holding Position R. Scott Trumbull 62 Chairman of the Board and Chief Executive Officer 2003-present Gregg C. Sengstack 52 Senior Vice President and President Fueling and International Water Group 2005-present Robert J. Stone 46 Senior Vice President and President, Americas Water Systems Group 2007-present Vice President of Sales, Marketing, and Engineering, Western Hemisphere Water Systems 2004-2007 Daniel J. Crose 62 Vice President, Global Water Product Supply 2009-present Vice President and Director, North American Operations 2003-2009 Delancey W. Davis 45 Vice President, Franklin Electric and President US/Canada Business Unit 2009-present Vice President and Business Unit Manager, US/Canada Water Systems 2008-2009 Vice President and Director of Sales, Western Hemisphere Water Systems 2005-2008 John J. Haines 47 Vice President, Chief Financial Officer, and Secretary 2008-present Managing Director and Chief Executive Officer, HSBC Auto Finance, a provider of consumer automobile financing 2004-2008 Thomas J. Strupp 57 Vice President, Global Human Resources 2010-present Vice President, Franklin Electric and President, Consumer and Specialty Markets BusinessUnit 2009-2010 Vice President, Franklin Electric and President, Water Transfer Systems 2008-2009 Vice President, Chief Financial Officer, Secretary, and President Water Transfer Systems 2005-2008 Steven W. Aikman 51 Vice President, Global Water Systems Engineering 2010 - present Chief Engineer – Fuel Handling Products, Delphi Corporation, a global supplier for the automotive, computing, communications, energy, and consumer accessories markets 2003 - 2010 -11- All executive officers are elected annually by the Board of Directors at the Board meeting held in conjunction with the annual meeting of shareowners. All executive officers hold office until their successors are duly elected or until their death, resignation, or removal by the Board. PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS, AND ISSUER PURCHASES OF EQUITY SECURITIES The number of shareowners of record as of February 24, 2011 was 1,061. The Company's stock is traded on NASDAQ Global Select Market: Symbol FELE. Dividends paid and the price range per common share as quoted by the NASDAQ Global Select Market for 2010 and 2009 were as follows: DIVIDENDS PER SHARE PRICE PER SHARE Low High Low High 1st Quarter $ 2nd Quarter $ 3rd Quarter $ 4th Quarter $ Issuer Purchases of Equity Securities: The following table shows certain information related to the Company’s repurchases of common stock for the three months ended January 1, 2011, under the Company’s stock repurchase program.These shares were purchased in a privately negotiated transaction.The purchase price for the shares was determined pursuant to the Stock Redemption Agreement as the average of the highest and lowest closing price over the prior 20 trading days. Period Total number of shares purchased Average price paid per share Total number of shares purchased as part of publicly announced plan Maximum number of shares that may yet be purchased Oct. 3 – Nov. 6 - - - 1,719,500 Nov. 7 - Dec. 4 - - - Dec. 5 – Jan. 1 $
